Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10-31-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-37, 39, 41-44, 46-48, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Moroney et al. (US 2011/0075146) in view of Hicks et al. (US 2014/0253469) and Fyfe et al. (US 2016/0317089).
Regarding claim 34, Moroney (Fig. 2 and 3) discloses a pen-shaped stylus (“pen-shaped housing” discussed in [0014]), comprising:
a color capture (118) that is disposed at one axial end of the stylus (both 122 and 118 are on the bottom end, eg. “trigger 122 is a force feedback tip” as discussed in [0018], while 118 also shown on the bottom in Fig. 3) and configured to obtain color information (“118 senses the color of a sample 104” as discussed in [0017], while “initiates color sensing when the tip is placed on a sample 104” discussed in [0018]);
a memory circuit (“controller 116 includes a memory” as discussed in [0016]) configured to store the color information obtained by the color capture (the color of 118 is stored as “processed color data” as discussed in [0017]);
a reception circuit (part of 120) configured to receive information from an electronic apparatus (called “another suitable device,” and including a “computer, a smartphone, etc.” as discussed in [0010], see also “20 wirelessly receives configuration data from… another suitable device” as discussed in [0020]);
a transmission circuit (part of 120) configured to transmit information, including the color information (as “processed color data” discussed above), to the electronic apparatus (“120 then wirelessly transmits the processed color data to… another suitable device” as discussed in [0020]);
a feedback generation circuit (including 142, 152, and 166); and
a control circuit (148) configured to control the feedback generation circuit (“CPU 148 controls and/or monitors the operation of LED color display 142” as discussed in [0025]) to provide:
a visual presentation of the color information (“142 provides an indication of the sensed color measurement” as discussed in [0030]).
However, Moroney fails to teach or suggest wherein the feedback generation circuit additionally provides “first feedback indicative of a transmission of the color information by the transmission circuit to the electronic apparatus, and second feedback indicative of no transmission of the color information by the transmission circuit to the electronic apparatus.”
Hicks (Fig. 3 and 18) discloses a pen-shaped stylus (100, “pen-like” discussed in [0025]), comprising:
a memory circuit (“stylus 100 may include memory” as discussed in [0050]);
a reception circuit (part of the “communications module” seen in Fig. 2B, similar to the “receiver componentry” discussed in [0063]) configured to receive information (“data received from device 200” in [0032]) from an electronic apparatus (200);
a transmission circuit (part of the “communications module” seen in Fig. 2B, similar to the “transmitter componentry” discussed in [0063]) configured to transmit information to the electronic apparatus (“data that is outbound for device 200” discussed in [0032]);
a feedback generation circuit (including both 120 and the haptic indicator); and
a control circuit (“processor” shown in Fig. 2B) configured to control the feedback generation circuit (the processor is used to “locally control functionality of the stylus” as discussed in [0032]) to provide:
first feedback indicative of a transmission of the color information by the transmission circuit to the electronic apparatus (“confirmation that an outbound command/instruction or other user input has been sent by stylus 100 to device 200 may be presented to the user, for example, by a given visual indicator 120” as discussed in [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney so the feedback generation circuit is controlled in response to a transmission of the color information by the transmission circuit to the electronic apparatus as taught by Hicks because this provides the user with “confirmation” that the transmission has occurred (see [0083]).
However, Moroney and Hicks fails to teach or suggest “second feedback indicative of no transmission of the color information by the transmission circuit to the electronic apparatus.”
Fyfe (Fig. 1) discloses a portable electronic device (102) comprising:
a feedback generation circuit (118 and 122); and
a control circuit (104) configured to control the feedback generation circuit to provide second feedback (for example, “customized LED color & flash patterns” or “vibration rhythms” as discussed in [0086]) indicative of no transmission by the transmission circuit to the electronic apparatus (see [0086], the customized LED color and flash patterns or vibration rhythms are assigned based on criteria such as “if a wireless connection is lost”).
Therefore, the combination of Moroney and Hicks with Fyfe would provide a stylus wherein the control circuit (eg. 148 of Moroney and 104 of Fyfe) is configured to control the feedback generation circuit (eg. 142 of Moroney and 118 of Fyfe) to provide second feedback (eg. a specific color and flash pattern, taught by Fyfe) indicative of no transmission of the color information by the transmission circuit to the electronic apparatus (eg. when the connection is lost, there will be no transmission of the color information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney and Hicks so the feedback generation circuit provides a second feedback indicative of no transmission of the color information by the transmission circuit as taught by Fyfe because allows a user to be notified if there is a connection problem, or if a connection needs to be reestablished before operation.

Regarding claim 51, Moroney (Fig. 2 and 3) discloses a method of bidirectional communication between a stylus and an electronic apparatus, the method comprising:
using a color capture (118) of the stylus to obtain color information (“118 senses the color of a sample 104” as discussed in [0017], while “initiates color sensing when the tip is placed on a sample 104” discussed in [0018]);
storing the color information in a memory circuit of the stylus (“controller 116 includes a memory” as discussed in [0016], while the color of 118 is stored as “processed color data” as discussed in [0017]);
receiving (with 120), at the stylus, information from the electronic apparatus (called “another suitable device,” and including a “computer, a smartphone, etc.” as discussed in [0010], see also “20 wirelessly receives configuration data from… another suitable device” as discussed in [0020]);
transmitting (also with 120), from the stylus to the electronic apparatus, information including the color information (“120 then wirelessly transmits the processed color data to… another suitable device” as discussed in [0020]);
providing (with 142), at the stylus, a visual presentation of the color information (“142 provides an indication of the sensed color measurement” as discussed in [0030]).
However, Moroney fails to teach or suggest the method further including “providing, at the stylus, first feedback indicative of a transmission of the color information from the stylus to the electronic apparatus” or “providing, at the stylus, second feedback indicative of no transmission of the color information from the stylus to the electronic apparatus.”
Hicks (Fig. 3 and 18) discloses a method of bidirectional communication between a stylus and an electronic apparatus, the method comprising:
storing color information in a memory circuit of the stylus (“stylus 100 may include memory” as discussed in [0050], which may include the current “color selection” discussed in [0049]);
receiving (with the “communications module” seen in Fig. 2B, similar to the “receiver componentry” discussed in [0063]), at the stylus, information (“data received from device 200” in [0032]) from the electronic apparatus (200);
transmitting (with the “communications module” seen in Fig. 2B, similar to the “transmitter componentry” discussed in [0063]), from the stylus to the electronic apparatus, information (“data that is outbound for device 200” discussed in [0032]);
providing (with 120), at the stylus, a visual presentation of the color information (“visual indicators for providing a user with visual notifications” and “the notifications may be, for instance… the current color selection” as discussed in [0017]);
providing, at the stylus, first feedback indicative of a transmission of the information from the stylus to the electronic apparatus (“confirmation that an outbound command/instruction or other user input has been sent by stylus 100 to device 200 may be presented to the user, for example, by a given visual indicator 120” as discussed in [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney so the method includes providing, at the stylus, first feedback indicative of a transmission of the color information from the stylus to the electronic apparatus as taught by Hicks because this provides the user with “confirmation” that the transmission has occurred (see [0083]).
However, Moroney and Hicks still fail to teach or suggest wherein the method further includes “providing, at the stylus, second feedback indicative of no transmission of the color information from the stylus to the electronic apparatus.”
Fyfe (Fig. 1) discloses method of bidirectional communication between electronic devices, the method comprising:
receiving, at a first device (102), information from the electronic apparatus (“102 communicates wirelessly, using transmitter/receiver 112, with a mobile device 150” discussed in [0035], with “102 receive and respond to these notifications from mobile device 150” discussed in [0088]);
transmitting (with 112), from the first device to the electronic apparatus, information (“102 determines and sends sensor data 111 (illustratively shown stored within memory 106) to mobile device 150” as discussed in [0038]);
providing (with 118 and 122), at the first device (at 102), second feedback (for example, “customized LED color & flash patterns” or “vibration rhythms” as discussed in [0086]) indicative of no transmission between the electronic devices (see [0086], the customized LED color and flash patterns or vibration rhythms are assigned based on criteria such as “if a wireless connection is lost”).
Therefore, the combination of Moroney and Hicks with Fyfe would provide a method including providing, at the stylus (eg. with 142 of Moroney or 118 of Fyfe), second feedback (eg. a specific color and flash pattern, taught by Fyfe) indicative of no transmission of the color information by the transmission circuit to the electronic apparatus (eg. when the connection is lost, there will be no transmission of the color information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney and Hicks so the method includes providing, at the stylus, second feedback indicative of no transmission of the color information from the stylus to the electronic apparatus as taught by Fyfe because allows a user to be notified if there is a connection problem, or if a connection needs to be reestablished before operation.

Regarding claim 35, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Hicks further discloses wherein the first feedback comprises visual feedback that is visually distinguishable from the visual presentation of the color information (120 can provide different patterns such as “blinking” as discussed in [0040], depending on the specific feedback, see also [0089] which provides further examples). 
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 36, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Hicks further discloses wherein the visual feedback comprises blinking light (“blinking” discussed in [0040]).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 37, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Fyfe further discloses wherein the second feedback comprises tactile feedback (eg. “vibration rhythms” as discussed above) that indicates either no communication link established between the stylus and the electronic apparatus (as discussed above, “vibration rhythms” are assigned based on criteria such as “if a wireless connection is lost”), or no color information stored in the memory circuit (this limitation is not being examined due the alternative language “or”).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 39, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Fyfe further discloses wherein the tactile feedback comprises vibration (“vibration rhythms” discussed in [0086]).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 41, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Hicks further discloses wherein the feedback generation circuit is arranged near the color capture (120 is near the bottom tip of the stylus, shown on the left of Fig. 2A, called the “nozzle of the stylus” in [0021]). 
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 42, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Hicks further discloses wherein the control circuit, in operation, controls the feedback circuit to provide the visual presentation of the color information based on the information transmitted from the electronic apparatus and received by the reception circuit (discussed in [0041], for example “light emitted by a visual indicator 120 can be utilized… to indicate which program/application of device 200 has transmitted data to stylus 100”).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 43, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Hicks further discloses wherein the control circuit, in operation, controls the feedback generation circuit to provide visual presentation of the color information based on the color information stored in the memory circuit (“reviewing and selecting from data… stored on stylus 100 using a given visual indicator 120” as discussed in [0085]).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 44, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Hicks further discloses wherein the control circuit, in operation, controls the feedback generation circuit in response to the color capture obtaining the color information (discussed in [0030], “In response to determining a color measurement of sample 104, CPU 148 provides a signal to LED color display 142 through communication link 172 to activate LED color display 142 to display the sensed color”).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 46, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Moroney further discloses the stylus comprising an operation switch (122), an operation of which causes the color capture to obtain the color information (“Trigger 122 senses a user action for initiating the color sensing of a sample 104 by color sensor 118” as discussed in [0018]).

Regarding claim 47, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Moroney further discloses an illumination circuit (152) configured to illuminate a location where the color information is obtained by the color capture (discussed in [0028], 152 provides light 202 to the sample 104 for color measurement).

Regarding claim 48, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Moroney further discloses wherein the control circuit, in operation, controls the illumination circuit based on an amount of light received at the location (based on the amount of light at sample 204, which is sensed through 156, “CPU 148 corrects for any LED intensity drift of LEDs 152” as discussed in [0027]).

Regarding claim 52, Moroney, Hicks, and Fyfe disclose a method as discussed above, and Hicks further discloses wherein the first feedback comprises visual feedback that is visually distinguishable from the visual presentation of the color information (120 can provide different patterns such as “blinking” as discussed in [0040], depending on the specific feedback, see also [0089] which provides further examples). 
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Regarding claim 53, Moroney, Hicks, and Fyfe disclose a method as discussed above, and Fyfe further discloses wherein the second feedback comprises tactile feedback (eg. “vibration rhythms” as discussed above) that indicates either no communication link established between the stylus and the electronic apparatus (as discussed above, “vibration rhythms” are assigned based on criteria such as “if a wireless connection is lost”), or no color information stored in the memory circuit (this limitation is not being examined due the alternative language “or”).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Fyfe for the same reasons as discussed above.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Moroney, Hicks, and Fyfe as applied to claim 37 above, and further in view of Banerjee et al. (US 2003/0128195).
Regarding claim 38, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and although Hicks teaches a “status of the communication link” (“state of the wireless connection” as discussed in [0069]), Moroney, Hicks, and Fyfe fail to teach or suggest wherein the control circuit determines a status of the communication link between the stylus and the electronic apparatus “based on whether the reception circuit receives information from the electronic apparatus.”
Banerjee (Fig. 3 and 7) discloses a stylus wherein a control circuit determines a status of the communication link between the stylus (310) and the electronic apparatus (300, “establishing a link” discussed in [0039]) based on whether the reception circuit receives information (an inquiry packet is sent by the stylus in 701, and then based on whether the “PDA returns a Frequency Hop Synchronization (FHS) packet” in 702, the connection can be established to a desired device in step 705 such as the PDA, see [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney, Hicks, and Fyfe so status of the communication link between the stylus and the electronic apparatus is based on whether the reception circuit receives information from the electronic apparatus as taught by Banerjee because it is impossible to set up a two way connection (such as Bluetooth, taught also in [0010] of Moroney) without receiving information from the electronic device.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Moroney, Hicks, and Fyfe as applied to claim 34 above, and further in view of Yamakado (US 2002/0122064).
Regarding claim 40, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and Hicks further discloses wherein the information transmitted from the electronic apparatus includes a command for controlling the stylus (eg. a command to sense color, “240 is used for receiving an external trigger pulse or strobe for initiating the color sensing of a sample” as discussed in [0037]), and the control circuit, in operation, controls the transmission circuit to transmit the color information (“processed color data”) to the electronic apparatus (as discussed above, “120 then wirelessly transmits the processed color data to… suitable device,” see [0020]).
However, Moroney, Hicks, and Fyfe fail to teach or suggest transmitting the color information “in response to the command transmitted from the electronic apparatus.”
Yamakado (Fig. 3) discloses a stylus (2) wherein information transmitted from the electronic apparatus (1) includes a command for controlling the stylus (the “request for transmission” as discussed in [0068]), and the control circuit, in operation, controls the transmission circuit (21) to transmit the information to the electronic apparatus () in response to the command transmitted from the electronic apparatus (“data ID is transmitted only when pen-form operating device 2 receives a request for transmission of identification data ID from data processing system 1” as discussed in [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney, Hicks, and Fyfe so transmitting the color information is in response to the command transmitted from the electronic apparatus as taught by Yamakado because “overall power consumption of pen-form operating device 2 can be lowered, thereby increasing its operating time” (see [0068]).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Moroney, Hicks, and Fyfe as applied to claim 34 above, and further in view of Lapstun et al. (US 2003/0063943).
Regarding claim 45, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, however fail to teach or suggest wherein the color capture comprises an imager.
Lapstun (Fig. 26) discloses a pen-shaped stylus (1450 is called a “pen” in [0149]), comprising:
a color capture (1454) that is disposed at one axial end of the stylus (the bottom end) and configured to obtain color information (“The pen is operable to "pick" a color from any object” as discussed in [0149]) wherein the color capture comprises an imager (the sensor 1454 “is capable of imaging a substrate” as discussed in [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney, Hicks, and Fyfe so the color capture comprises an imager as taught by Lapstun because this allows the stylus to detect both colors as well as coded data (see [0030]).

Claims 49 and 50 is rejected under 35 U.S.C. 103 as being unpatentable over Moroney, Hicks, and Fyfe as applied to claim 34 above, and further in view of Leydon (US 2014/0191711).
Regarding claim 49, Moroney, Hicks, and Fyfe disclose a stylus as discussed above, and although Moroney teaches a power circuit to receive power wirelessly (eg. via solar power, as discussed in [0015]), Moroney fails to teach or suggest wherein the power circuit is configured to “receive a wireless power supply from an external device and to provide a drive power for the stylus.” 
Leydon (Fig. 3) discloses a pen shaped stylus (310), comprising;
a power circuit (320) configured to receive a wireless power supply (328 is used to charge the stylus using 324, see [0030]) from an external device (306) and to provide a drive power for the stylus (“326 may provide the necessary power for use by control unit 212 and/or any other features of stylus device 320” as discussed in [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney, Hicks, and Fyfe so the power circuit receives a wireless power supply from an external device as taught by Leydon because this eliminates the need for a battery on the stylus, reducing weight (see [0043]).

Regarding claim 50, Moroney, Hicks, Fyfe, and Leydon disclose a stylus as discussed above, and Leydon further discloses wherein the power circuit comprises a coil (324, with “coil configuration” discussed in [0022]) configured to receive the wireless power supply via electromagnetic induction (“electromagnetic induction” discussed in [0023], and 328 being an electromagnetic field of the inductive charger 306 as discussed in [0030]).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, Fyfe, and Leydon for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691